TOWNSEND, District Judge.
The motion for leave to introduce new evidence and for a rehearing is denied for the following reasons: The evidence sought to be introduced is not newly-discovered evidence, but must have been actually known to counsel before the final hearing. The question as to whether the mortgage in suit was valid was distinctly raised by the answer and on the argument, and thereupon counsel stated in open court that they wished a final decision upon the evidence then before the court. No sufficient grounds have been shown why this court should violate the settled rule of practice uniformly followed in this circuit.